DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner wants to make it clear that the citations from the Peterson reference were taken from the provisional application specification, case 62/663,133 which provides the valid prior art date.  The specification is attached.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7-9, 13-19, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (US 20210075623 A1) hereinafter referred to as Peterson.
Regarding Claims 1, 8, and 15, Peterson discloses An apparatus, comprising: a memory; and circuitry configured to generate a block in a block chain for validating data stored in the memory, [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block, said new transaction comprising the hash of the electronic lab notebook entry, a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair] 
wherein: the block includes: a cryptographic hash of a previous block in the block chain; and a cryptographic hash of the data stored in the memory; and the block has a digital signature associated therewith that indicates the block is included in the block chain. [paragraph 0040, Multiple such data structures or transactions 406 containing the data hash 406, address 416, and signature 418 can be stored in the blocks 402 of the blockchain along with the hash of the previous block 404 as shown in FIG.4 – teaches the hash of the previous block, the data hash, and the digital signature]
Regarding Claims 2 and 14, Peterson discloses wherein the circuitry is configured to store the block in the memory. [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within 
Regarding Claim 3, Peterson discloses wherein the circuitry is configured to generate the digital signature. [paragraph 0010, a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair]
Regarding Claim 7, Peterson discloses wherein the circuitry is configured to generate the cryptographic hash of the data stored in the memory. [paragraph 0040, the data to be verified 308 is fed through a hashing algorithm 312 to generate a hash of the data 314 as shown in FIG. 3]
Regarding Claim 9, Peterson discloses wherein the method includes sending the block to a host for validation of the data stored in the memory. [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block]
Regarding Claim 13, Peterson discloses wherein the method includes, after the validation of the data stored in the memory, generating an additional block in the block chain, [paragraph 0006, f) publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block; g) receiving a request for certification of the at least one data unit; h) retrieving and decrypting the encrypted data structure data to obtain decrypted data for verification; i) hashing the decrypted data using the cryptographic hash function to generate a second hash; j) identifying the new block comprising the new transaction] 
wherein the additional block includes: an additional cryptographic hash of the previous block in the block chain, wherein the additional cryptographic hash of the previous block in the block chain is the cryptographic hash of the data stored in the memory; and an additional cryptographic hash of the data stored in the memory. [paragraph 0040, Multiple such data structures or transactions 406 containing the data hash 406, address 416, and signature 418 can be stored in the blocks 402 of the blockchain along with the hash of the previous block 404 as shown in FIG.4 – teaches the hash of the previous block, the data hash, and the digital signature]
Regarding Claim 16, Peterson discloses wherein the cryptographic hash of the data stored in the memory comprises a SHA-256 cryptographic hash. [paragraph 0018, In some embodiments, hashing is performed by a cryptographic hash function selected from the group consisting ofUMAC, VMAC, PMAC, HMAC, MD6, BLAKE2, BLAKE-256, BLAKE-512, BLAKE2s, BLAKE2b, ECOH, FSB, GOST, HAS-160, HA VAL, MD2, MD4, MD5, MD6, RIPEMD, SHA-I, SHA-3, SHA-224, SHA-256, SHA-384, and SHA-512]
Regarding Claim 17, Peterson discloses wherein: the cryptographic hash of the previous block in the block chain comprises 256 bytes of data; and the cryptographic hash of the data stored in the memory comprises 256 bytes of data. [paragraph 0018, In some embodiments, hashing is performed by a cryptographic hash function selected from the group consisting ofUMAC, VMAC, PMAC, HMAC, MD6, BLAKE2, BLAKE-256, BLAKE-512, BLAKE2s, BLAKE2b, ECOH, FSB, GOST, HAS-160, HA VAL, MD2, MD4, MD5, MD6, RIPEMD, SHA-I, SHA-3, SHA-224, SHA-256, SHA-384, and SHA-512]
Regarding Claim 18, Peterson discloses wherein the method includes validating, by the host, the digital signature to determine the block is included in the block chain. [paragraph 0041, Once the hash of the data is on the blockchain with its digital signature, anyone with access to the source data and the blockchain can verify that the source data existed and was added to the blockchain by someone with access to the private key which signed the hash]
Regarding Claim 19, Peterson discloses wherein the block includes a header having a timestamp. [paragraph 0037, As shown in the exemplary embodiment depicted in FIG. 2, a block 202 comprises the hash 204 of the previous block (in this case, the genesis block 200), the consensus proof 208, a timestamp 210, and the transaction information or data 206]
Regarding Claim 21, Peterson discloses A system, comprising: a memory, wherein the memory includes a block in a block chain for validating data stored in the memory, [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block, said new transaction comprising the hash of the electronic lab notebook entry, a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair] 
wherein: the block includes: a cryptographic hash of a previous block in the block chain; and a cryptographic hash of the data stored in the memory; and the block has a digital signature associated therewith that indicates the block is included in the block chain; [paragraph 0040, Multiple such data structures or transactions 406 containing the data hash 406, address 416, and signature 418 can be stored in the blocks 402 of the blockchain along with the hash of the previous block 404 as shown in FIG.4 – teaches the hash of the previous block, the data hash, and the digital signature] 
and a host, wherein the host is configured to: receive the block from the memory; and validate the data stored in the memory using the received block. [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block]
Regarding Claim 23, Peterson discloses wherein the host is configured to: generate the cryptographic hash of the data stored in the memory; [paragraph 0040, the data to be verified 308 is fed through a hashing algorithm 312 to generate a hash of the data 314 as shown in FIG. 3] 
and send the generated cryptographic hash of the data stored in the memory to the memory. [paragraph 0040, This hash can be stored on a block along with the address or public key 316 and the digital signature 318]
Regarding Claim 24, Peterson discloses wherein the host is configured to: generate the digital signature associated with the block; [paragraph 0010, a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair] 
and send the generated digital signature to the memory. [paragraph 0040, Multiple such data structures or transactions 406 containing the data hash 406, address 416, and signature 418 can be stored in the blocks 402 of the blockchain along with the hash of the previous block 404 as shown in FIG.4 – the digital signature is stored in the block in the blockchain]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to Claims 1 and 15, respectively, above, in view of Graefe et al., (US 20140297985 A1) hereinafter referred to as Graefe.
Regarding Claim 4, Peterson does not explicitly teach wherein: the memory comprises an array of memory cells; and the circuitry includes a pair of registers configured to define the array.
Graefe teaches wherein: the memory comprises an array of memory cells; [paragraph 0029, A plurality of memory cells may be also be arranged as an array, according to some examples. For example, the memory cells may be arranged as a linear array. In another example, the memory cells are arranged in a two dimensional (2-D) array. Higher order (e.g., three or more dimensions) arrays also may be employed] 
and the circuitry includes a pair of registers configured to define the array. [paragraph 0031, a ‘register’ or equivalently ‘memory register’ is defined as a collection or grouping of memory cells. Further herein, a register comprising a grouping of memory cells may hold data (e.g., a plurality of data bits) that constitute the data word of a particular computer system. Hence, the contents of a register are generally referred to as a ‘data word,’ herein. In some examples, the memory cells of a memory register are physically adjacent to one another. For example, a first memory cell of a memory register may be located immediately next to a second memory cell of the memory register. In other examples, the memory cells of a memory register are logically related instead of or in addition to being physically collocated]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Graefe with the disclosure of Peterson. The motivation or suggestion would have been to allow for different representation of the data in memory.
Regarding Claim 5, Peterson does not explicitly teach wherein the pair of registers includes: a register configured to define an address of the array; and a register configured to define a size of the array.
Graefe teaches wherein the pair of registers includes: a register configured to define an address of the array; [paragraph 0032, Memory cells are also often referred to as ‘memory locations’ herein. Strictly speaking, a memory location is a memory cell(s) at a particular location within the memory, the location being designated or identified by an address. The memory cell is accessed using the address, for example] 
and a register configured to define a size of the array. [paragraph 0079, The contiguous subset of data has a size (e.g., a length) that is smaller than a total size of the shiftable memory 510] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Graefe with the disclosure of Peterson. The motivation or suggestion would have been to allow for different representation of the data in memory.
Regarding Claim 6, Peterson discloses wherein the circuitry is configured to generate a cryptographic hash [paragraph 0040, the data to be verified 308 is fed through a hashing algorithm 312 to generate a hash of the data 314 as shown in FIG. 3]
Peterson does not explicitly teach associated with the array.
Graefe teaches associated with the array. [paragraph 0029, A plurality of memory cells may be also be arranged as an array, according to some examples. For example, the memory cells may be arranged as a linear array. In another example, the memory cells are arranged in a two dimensional (2-D) array. Higher order (e.g., three or more dimensions) arrays also may be employed]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Graefe with the disclosure of Peterson. The motivation or suggestion would have been to allow for different representation of the data in memory.
Regarding Claim 20, Peterson discloses wherein the method includes: receiving, by the host from the memory, a cryptographic hash [paragraph 0040, the data to be verified 308 is fed through a hashing algorithm 312 to generate a hash of the data 314 as shown in FIG. 3] 
and validating, by the host, the data stored in the memory using the cryptographic hash [paragraph 0010, publishing a new transaction comprising the first hash of the data to a distributed blockchain computing network for validation and addition to the at least one data verification blockchain within a new block]
Peterson does not explicitly teach associated with an array of the memory; associated with the array.
Graefe teaches associated with an array of the memory; [paragraph 0029, A plurality of memory cells may be also be arranged as an array, according to some examples. For example, the memory cells may be arranged as a linear array. In another example, the memory cells are arranged in a two dimensional (2-D) array. Higher order (e.g., three or more dimensions) arrays also may be employed] 
associated with the array. [paragraph 0029, A plurality of memory cells may be also be arranged as an array, according to some examples. For example, the memory cells may be arranged as a linear array. In another example, the memory cells are arranged in a two dimensional (2-D) array. Higher order (e.g., three or more dimensions) arrays also may be employed] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Graefe with the disclosure of Peterson. The motivation or suggestion would have been to allow for different representation of the data in memory.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to Claim 8, above, in view of Gauvreau, JR., (US 20200050613 A1) hereinafter referred to as Gauvreau.
Regarding Claim 11, Peterson does not explicitly teach wherein the method includes sending the block to the host responsive to receipt of a command from the host.
Gauvreau teaches wherein the method includes sending the block to the host responsive to receipt of a command from the host. [Abstract, A command is received to write data that includes an identification of a first user-defined blockchain, a field, and a value. A new block is generated that includes the value set for the field. The new block is transmitted to a network of servers for consensus to add to the first user-defined blockchain] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Gauvreau with the disclosure of Peterson. The motivation or suggestion would have been for creating relational blockchain databases. (paragraph 0002)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to Claim 8, above, in view of Maheshwari et al., (US 20200244654 A1) hereinafter referred to as Maheshwari.
Regarding Claim 12, Peterson does not explicitly teach wherein the block is stored in a portion of the memory that is inaccessible to a user of the memory.
Maheshwari teaches wherein the block is stored in a portion of the memory that is inaccessible to a user of the memory. [paragraph 0044, The secure data storage 228 may be secure element, trusted execution environment, or other type of secured data storage where data stored therein may be inaccessible by the user 104 unless explicitly authorized] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Maheshwari with the disclosure of Peterson. The motivation or suggestion would have been to accommodate for storage of sensitive data. (paragraph 0044)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to Claim 21, above, in view of Mankovskii et al., (US 20180054491 A1) hereinafter referred to as Mankovskii.
Regarding Claim 22, Peterson does not explicitly teach wherein: the host is configured to send, to the memory, a command to sense the block; and the memory is configured to execute the command to sense the block.
Mankovskii teaches wherein: the host is configured to send, to the memory, a command to sense the block; and the memory is configured to execute the command to sense the block. [paragraph 0035, an update agent within one or more distributed state managers monitors the blockchain to determine if a new block has been added… In response to detecting that a new block has been added for which the host client has access, the update agent reads the event record(s) in the added block (blocks 408 and 412)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Mankovskii with the disclosure of Peterson. The motivation or suggestion would have been to determine possible dependencies on other blocks. (paragraph 0035)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 10, none of the references explicitly teach or suggest in detail, wherein the method includes sending the block to the host responsive to a powering of the memory in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497